          Case 2:19-cv-00907-JAM-DB Document 41 Filed 10/26/20 Page 1 of 4


 1   Carolyn H. Cottrell (SBN 166977)
     David C. Leimbach (SBN 265409)
 2   Michelle S. Lim (SBN 315691)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY LLP
     2000 Powell Street, Suite 1400
 4   Emeryville, California 94608
     Telephone: (415) 421-7100
 5   Facsimile: (415) 421-7105
     ccottrell@schneiderwallace.com
 6   dleimbach@schneiderwallace.com
     mlim@schneiderwallace.com
 7
     Attorneys for Plaintiff, the Putative Class
 8   and Collective Members
 9   [Additional counsel on next page]
10
                                   UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
                                       SACRAMENTO DIVISION
12

13   ISABELLE FRANKLIN, on behalf of herself       Case No. 2:19-cv-00907-JAM-DB
     and all others similarly situated,
14                                                 JOINT STIPULATION TO STAY RULING
15               Plaintiffs,                       ON DEFENDANT’S BILL OF COSTS
     v.                                            PENDING OUTCOME OF APPEAL
16
     SAN JOAQUIN GENERAL HOSPITAL
17   AND SAN JOAQUIN GENERAL
     HOSPITAL FOUNDATION,
18
                 Defendants.
19

20

21

22

23

24

25

26

27

28
          JOINT STIPULATION TO STAY RULING ON DEFENDANT’S BILL OF COSTS PENDING OUTCOME OF
                                            APPEAL; ORDER
        Case 2:19-cv-00907-JAM-DB Document 41 Filed 10/26/20 Page 2 of 4


 1   Jesse J. Maddox (SBN 219091)
     Nathan T. Jackson (SBN 285620)
 2   LIEBERT CASSIDY WHITMORE
     400 Capitol Mall, Suite 1260
 3   Sacramento, California 95814
     Telephone: (916) 584-7000
 4   Facsimile: (916) 584-7083
     jmaddox@lawlegal.com
 5   njackson@lcwlegal.com
 6   Attorneys for Defendant San Joaquin
     General Hospital
 7

 8
     William M. Hogg (Pro Hac Vice)
 9   SCHNEIDER WALLACE
     COTTRELL KONECKY LLP
10
     3700 Buffalo Speedway, Suite 960
11   Houston, Texas 77098
     Telephone: (713) 338-2560
12   Facsimile: (415) 421-7105
13   Attorney for Plaintiff, the Putative Class
     and Collective Members
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -1-
         JOINT STIPULATION TO STAY RULING ON DEFENDANT’S BILL OF COSTS PENDING OUTCOME OF
                                           APPEAL; ORDER
        Case 2:19-cv-00907-JAM-DB Document 41 Filed 10/26/20 Page 3 of 4


 1          Plaintiff Isabelle Franklin (“Plaintiff”) and Defendant San Joaquin General Hospital (SJGH),
 2   by and through their counsel of record herein, subject to approval of the Court, stipulate and agree to
 3   stay a ruling on SJGH’s Bill of Costs (Dkt. 39) pending the outcome of the appeal sought by Plaintiff.
 4          WHEREAS, on September 29, 2020, the Court granted Defendant’s motion to compel
 5   arbitration, ordered the case dismissed without prejudice, and entered judgment pursuant to such order
 6   (see Dkt. 33 and Dkt. 34);
 7          WHEREAS, on September 30, 2020, Plaintiff filed a Notice of Appeal to the United States
 8   Court of Appeals for the Ninth Circuit (Dkt. 35), identified in the Ninth Circuit as Case No. 20-16913;
 9          WHEREAS, on October 13, 2020, SJGH filed a Bill of Costs (Dkt. 39);
10          WHEREAS, the parties have met and conferred, and have agreed to stay any ruling on SJGH’s
11   Bill of Costs until after the Ninth Circuit has resolved Plaintiff’s appeal of the order and judgment;
12          WHEREAS, the parties agree that Plaintiff shall preserve any and all objections she might
13   have to the Bill of Costs pending such stay, and if necessary shall have three (3) business days
14   following entry of an order resolving the appeal to file such objections;
15          NOW, THEREFORE, subject to the approval of this Court, the parties, by and through their
16   undersigned counsel of record, hereby stipulate and agree to the following:
17              1. The Court stays any ruling on Defendant San Joaquin General Hospital’s Bill of Costs
18                  pending an entry reflecting a final resolution of the appeal (Case No. 20-16913) in this
19                  matter;
20              2. Plaintiff’s ability to object to the Bill of Costs shall be preserved pending such stay;
21                  and
22              3. Plaintiff shall have three (3) business days following entry of an order resolving the
23                  appeal to file her objections, if any, to the Bill of Costs.
24   IT IS SO STIPULATED
25

26

27

28
                                                        -2-
         JOINT STIPULATION TO STAY RULING ON DEFENDANT’S BILL OF COSTS PENDING OUTCOME OF
                                           APPEAL; ORDER
         Case 2:19-cv-00907-JAM-DB Document 41 Filed 10/26/20 Page 4 of 4


 1   Dated: October 20, 2020                         SCHNEIDER WALLACE COTTRELL KONECKY LLP
 2

 3                                                   /s/ William M. Hogg
                                                     CAROLYN H. COTTRELL
 4                                                   DAVID C. LEIMBACH
                                                     MICHELLE S. LIM
 5                                                   WILLIAM M. HOGG
                                                     Attorneys for Plaintiff
 6

 7   Dated: October 20, 2020                        LIEBERT CASSIDY WHITMORE
 8
                                                    /s/ Nathan T. Jackson (as authorized on 10/20/2020)
 9                                                  JESSE J. MADDOX
                                                    NATHAN T. JACKSON
10                                                  Attorneys for SJGH
11

12

13

14                                                    ORDER

15           Pursuant to the Parties’ Joint Stipulation to Stay Ruling on San Joaquin General Hospital’s Bill

16   of Costs, and for good cause shown, the Court hereby STAYS a ruling on the Bill of Costs pending

17   resolution of the appeal (Case No. 20-16913). Plaintiff’s ability to object to the Bill of Costs shall be

18   preserved during such stay and Plaintiff shall have three (3) business days following entry of an order

19   resolving the appeal to file her objections, if any, to the Bill of Costs.

20

21   IT IS SO ORDERED.

22
     DATED: October 23, 2020                               /s/ John A. Mendez
23
                                                           THE HONORABLE JOHN A. MENDEZ
24                                                         UNITED STATES DISTRICT COURT JUDGE

25

26

27

28
                                                         -3-
         JOINT STIPULATION TO STAY RULING ON DEFENDANT’S BILL OF COSTS PENDING OUTCOME OF
                                           APPEAL; ORDER
